               Case 4:20-cv-02388 Document 24 Filed on 11/13/20 in TXSD Page 1 of 1


Byron Thomas

From:                 Puneet Agarwal <a.puneet07@gmail.com>
Sent:                 Friday, November 13, 2020 6:21 AM
To:                   Byron Thomas
Subject:              Re: Oxley v. Agarwal, Case No. 4:20-CV-02388



CAUTION - EXTERNAL:


I hereby again reiterate that USA judiciary has no jurisdiction over me. ( On an Indian citizen residing in India ).

The domain names in the case were locked on the directions of Indian Judge.
USA courts cannot and have no jurisdiction interfering in the internal legal matters going on the Indian soil and under
the jurisdiction of Indian Law.

yesterday there was a hearing about this case in India and Indian judge has already issued required directions to both
parties.

I politely request USA legal officers to not interfere in the internal legal matters going on in India with respect to Me ,i.e
Puneet Agarwal , Indian citizen , . Moreover Brent Oxley is also fighting the case in India and he has hired 4 lawyers for it.

Brent Oxley has tried threatening me , he has tried bribing me and bribing Indian law officers through his lawyers , Brent
Oxley approached usa courts on the I'll advise of his usa lawyer and that too after 1 yr of fighting case in india.

Also want to bring the case of wines.com on record. The owner of this domain is an old usa lady who registered this
domain in 90s for her retirement. Brent Oxley in a criminal collusion with the seller ( the person with whom this old lady
has a legal Agreement for revenue sharing and not for sale ) took over the wines.com domain and made a lot of money
and then resold it back.

Brent Oxley is s criminal , enemy of usa hiding lot of secret intel and intentionally not handing it to usa govt. Once the
investigation goes on everything will be revealed.

When the usa court did not order the locking of domain names in question than by what right can usa court order
unlocking of the domain names.

Brent Oxley is misguiding usa law authorities , and is trying to get a wrong malafide decision from you sir .

GoDaddy has already stated in writing that only and only Indian court ruling will be entertained in this case.

Therefore I request you to please not give your platform to a criminal who by chance happens to be a usa citizen.

Please respect Indian territory, Indian Jurisdiction and indian territorial laws sir.


Brent Oxley came to India last year and completed all the formalities with me regarding this.


Sincerely,
Puneet Agarwal
                                                                1
